Exhibit 10.2

EXCHANGE AGREEMENT

This EXCHANGE AGREEMENT (this “Agreement”) is dated as of April 7, 2009 between
CELL THERAPEUTICS, INC., a Washington corporation (the “Company”), and CD
INVESTMENT PARTNERS LTD. (the “Holder”).

WHEREAS, the Holder holds (i) 1,000 shares of the Company’s Series D 7%
Convertible Preferred Stock (the “Preferred Stock”) and (ii) a warrant to
purchase up to 191,387 shares of Common Stock (as defined below) (the
“Warrant”), in each case, purchased and issued on December 3, 2007;

WHEREAS, the Preferred Stock is convertible pursuant to its terms at any time at
the option of Holder into shares of the Company’s common stock, no par value
(the “Common Stock”); and

WHEREAS, the Company desires that the Holder exchange its shares of Preferred
Stock and its Warrant on the terms set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, the Company and the Holder irrevocably agree as follows:

1. EXCHANGE. The Holder shall exchange its shares of Preferred Stock and
Warrants with the Company for, and the Company shall exchange and issue to the
Holder, a number of unlegended and freely tradable shares of Common Stock equal
to the quotient of (i) $1,001,361.11 divided by (ii) the price which shall be
computed as 90% of the arithmetic average of the daily dollar volume-weighted
average price of the Common Stock for each of the three trading days immediately
following the date of a public announcement by the Company of any issuance of
securities pursuant to Registration Statement No. 333-158272 (such date of
announcement being the “Announcement Date”) (such number of shares of Common
Stock are referred to herein as the “Shares”). It is expressly understood and
agreed that the exchange of the shares of Preferred Stock and the Warrant for
the Shares to be issued by the Company simultaneously therewith is being
undertaken pursuant to Section 3(a)(9) of the Securities Act of 1933, as
amended. The exchange shall be deemed to be effected on and as of the fourth
business day after the Announcement Date. The Company shall not issue any
stop-transfer order, instruction or other restriction with respect to any of the
Shares.

(a) Delivery of Preferred Stock and Warrant. The Holder agrees to, within three
business days after the Announcement Date, deliver to the Company (i) the share
certificate representing all 1,000 shares of the Holder’s Preferred Stock and
(ii) the Warrant.

(b) Delivery of Shares. The Company agrees to credit the number of Shares to the
balance account with The Depository Trust Company specified by the Holder
through its Deposit Withdrawal Agent Commission system, to the Holder within
five business days after the Announcement Date.

 

1.



--------------------------------------------------------------------------------

2. REPRESENTATIONS AND WARRANTIES. The Company represents and warrants to the
Holder that:

(a) The offer and issuance of the Shares is and will be exempt from registration
under the Securities Act of 1933, as amended, pursuant to the exemption provided
by Section 3(a)(9) thereof. As a result of the foregoing, the Shares shall be
freely tradable by the Holder.

(b) The Company has the requisite power and authority to enter into and perform
its obligations under this Agreement and to issue the Shares in accordance with
the terms hereof and thereof. The execution and delivery of this Agreement by
the Company, and the consummation by the Company of the transactions
contemplated hereby, including, without limitation, the issuance of the Shares,
have been duly authorized by the Company’s board of directors, and (other than
any filings as may be required by any federal and state securities agencies) no
further filing, consent or authorization is required by the Company, its board
of directors or its shareholders. This Agreement has been duly executed and
delivered by the Company, and constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies. The execution, delivery and
performance by the Company of this Agreement and the offer and issuance of the
Shares requires no consent of, action by or in respect of, or filing with, any
person or entity, governmental body, agency, or official.

(c) The Shares, when issued pursuant to the terms hereof, will be validly
issued, fully paid and nonassessable and free from all taxes, liens, charges and
other encumbrances with respect to the issue thereof.

(d) The Company and its board of directors have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Articles of Incorporation or
other organizational document or the laws of the jurisdiction of its
incorporation or otherwise which is or could become applicable to the Holder as
a result of the transactions contemplated by this Agreement, including, without
limitation, the Company’s issuance of the Shares and the Holder’s ownership of
such securities.

3. MARKET SHORTING STANDSTILL. The Holder covenants that neither it nor any
affiliate acting on its behalf or pursuant to any understanding with it will
execute any Short Sales during the period beginning on the Announcement Date and
ending on the earlier to occur of (i) such time as the Holder has sold all of
the Shares or (ii) 90 days following the Announcement Date. For the purposes of
this section, “Short Sales” shall mean all “short sales” as defined in Rule 200
of Regulation SHO under the Securities Exchange Act of 1934, as amended (but
shall not be deemed to include the location and/or reservation of borrowable
shares of common stock, which is expressly permissible).

4. ENTIRE AGREEMENT. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
and/or contemporaneous agreements and understandings, oral or written, with
respect to such matters. The parties acknowledge that all such prior and/or
contemporaneous agreements and understandings, oral or written, with respect to
such matters have been merged into this Agreement. Notwithstanding the
foregoing, for clarification purposes, nothing contained in this Section 4 shall
have any effect on any rights of the Holder under any agreements the Holder has
entered into with the Company or any of its subsidiaries prior to January 2008.

 

2.



--------------------------------------------------------------------------------

5. GOVERNING LAW. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.

6. COUNTERPARTS. This Agreement may be executed in counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
(by fax, email or otherwise) to the other party, it being understood that both
parties need not sign the same counterpart.

7. DISCLOSURE. The Company shall, on or before 8:30 a.m., New York time, on the
first (1st) business day after the Announcement Date file a Current Report on
Form 8-K describing all the material terms of the transactions contemplated by
this Agreement in the form required by the Securities Exchange Act of 1934, as
amended. The Company shall promptly secure the listing of all of the Shares upon
each national securities exchange upon which the Common Stock is then listed
(subject to official notice of issuance) and shall maintain such listing of all
of the Shares on such national securities exchange to the extent that the
listing of any other shares of Common Stock is so maintained there.

[signature page follows]

 

3.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

CELL THERAPEUTICS, INC.     CD INVESTMENT PARTNERS, LTD.     By:   CD Capital
Management LLC By:   /s/ James A. Bianco, M.D.     Its:   Investment Manager  
James A. Bianco, M.D.           CEO                 By:    /s/ John D. Ziegelman
          John D. Ziegelman, President

 

4.